978 So.2d 281 (2008)
James E. YATES, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1924.
District Court of Appeal of Florida, Fourth District.
April 16, 2008.
*282 Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Yates appeals his prison release reoffender (PRR) sentence after the jury found him guilty of robbery by sudden snatching. On authority of State v. Hearns, 961 So.2d 211, 212 (Fla.2007), we reverse, concluding that a conviction for robbery by sudden snatching cannot subject Yates to a PRR sentence. See id. (holding that "in determining whether a crime constitutes a forcible felony [and thus subjects a defendant to a PRR sentence], courts must consider only the statutory elements of the offense").
We remand for re-sentencing.
STONE, WARNER and FARMER, JJ., concur.